tax_exempt_and_government_entities_division release number release date date date legend org organization name org address department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny xx date address address uil taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to june 20xx because you have not established that you are organized and operated exclusively for exempt purposes sec_501 exempts from taxation organizations which are organized and operated exclusively for religious charitable or educational_purposes or fostering national or international amateur sports competition you failed to meet the requirements of sec_1_501_c_3_-1 in that you are not organized exclusively for an exempt_purpose your primary activity is on a local level with adult members we are therefore revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective june 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning june 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations i form 886a name of taxpayet explanation of items may 20xx department of the treasury - internal_revenue_service schedule no or exhibit org legend org organization name xx date motto motto issue whether the organization is a charitable_organization within the definition of c of the internal_revenue_code facts org org was originally classified as a c org is a club of adult men ranging from the ages of to years old the primary activity is motto ona local level during the motto season org also checks motto motto and motto to see that they meet specifications there is a yearly local tournament and banquet in 19xx the articles were amended to add organized and operated at all times exclusively for charitable and educational_purposes to foster regional national and international motto competition irs reclassified the organization to a c the prior agent audited org several times and approved of their status as a c law internal_revenue_code c grants exemption to an organization that is educational charitable or fostering national or international amateur sports competition amateur sports organizations may qualify under sec_501 in the following ways youth sec_1 c -1 d of the regulations an exempt educational_organization sec_1 c -1 d of the regulations the organization may be educational if it teaches sports to youth or is affiliated with the organization may be charitable if it develops promotes and regulates a sport for the organization is organized and operated to foster national or international amateur the organization is a qualified_amateur_sports_organization under sec_501 sec_501 requires the organization to be organized and operated exclusively to foster national or international sports competition it can do this by a conducting national or international sports competitions or b supporting and developing amateur athletes for national or international sports competitions sports competition but does not provide athletic_facilities or equipment form 886-acev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayet department of the treasury - internal_revenue_service explanation of items schedule no or exhibit may 20xx org sec_501g allows the organization to provide facilities and equipment an organization must have links to national or international competition an organization does not qualify under sec_501 if its activities are merely local government’s position org org does not meet the requirements of a c it is not educational charitable or fostering national or international amateur sports competition taxpayer’s position the organization agrees with the revocation of their c status conclusion org does not qualify as a c their primary activity is motto on a local level with adult members this is not educational charitable or fostering national or international competition accordingly the organization’s exempt status is revoked other information our review of your return form_990 and related records indicated that you failed to file all required forms under sec_6041 through of the internal_revenue_code of 19xx you are required to file an information_return form_1099 for payments of dollar_figure or more during a calendar_year made to individuals and unincorporated entities for rent compensation services or other fixed or determinable gains profits and income even though we have now obtained these returns your organization is responsible for timely filing the appropriate forms in the future as part of our examination we determined that you were not liable for filing form 990-t on unrelated_business_income you are reminded that form 990-t is required to be filed when you have gross_receipts from unrelated business activities in excess of dollar_figure during our examination we noted that you did not report your group exemption on your form_990 in the future please record this number our examination showed you did not maintain sufficient records regarding reimbursed expenses in the future you should maintain adequate_records form 886-acev department of the treasury - internal_revenue_service page -2- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tax exempt government entities commerce st dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
